                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                    WINCHESTER DIVISION

 ASHTON HUGHES,                                            )
 JOSHUA VANDUSEN,                                          )
 SHANNON HELMERS, and                                      )
 CHARLES DODSON,                                           )        Case No. 4:19-cv-00028-CLC-SKL
                                                           )
          Plaintiffs,                                      )        JURY DEMAND
                                                           )
 v.                                                        )
                                                           )        JUDGE COLLIER
 DENISE JACKSON and                                        )        MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                                             )
                                                           )
          Defendants.                                      )

                                     PLAINTIFFS’ MOTION TO STRIKE

          Plaintiffs Ashton Hughes, Joshua Vandusen, Shannon Helmers, and Charles Dodson

 (collectively “Plaintiffs”), respectfully move this Court, pursuant to Fed. R. Civ. P. 12(f), to strike

 Defendants’ assertions of comparative fault “jointly and severally” against Plaintiffs. 1 As

 discussed in the accompanying Memorandum of Law, not only have Defendants failed to properly

 plead their new/additional affirmative defenses, but moreover because it is legally impermissible

 to seek to aggregate the comparative fault assigned to each individual Plaintiff (under a theory of

 joint and several liability) in an effort to preclude recovery entirely, Defendants’ attempt to assert

 comparative fault “jointly and severally” is insufficient and should be stricken.




 1
         On January 31, 2020 Defendant Denise Jackson filed an “Assertion of Comparative Fault” (D.E. 51) and
 Defendant RVshare, LLC filed a “Notice of Comparative Fault Allegations” (D.E. 52), both of which seek to assert
 comparative fault against Plaintiffs “jointly and severally.” In the interest of judicial economy, Plaintiffs file this single
 motion seeking to strike any attempt to assert comparative fault jointly and severally against Plaintiffs.



Case 4:19-cv-00028-CLC-SKL Document 53 Filed 02/21/20 Page 1 of 2 PageID #: 245
                                                    Respectfully submitted,

                                                    NEAL & HARWELL, PLC


                                                    By: /s/ Jeffrey A. Zager__________
                                                        Philip N. Elbert, No. 009430
                                                        Jeffrey A. Zager, No. 032451
                                                        Benjamin C. Aaron, No. 034118
                                                    1201 Demonbreun Street, Suite 1000
                                                    Nashville, TN 37203
                                                    (615) 244-1713 – Telephone
                                                    (615) 726-0573 – Facsimile
                                                    pelbert@nealharwell.com
                                                    jzager@nealharwell.com
                                                    baaron@nealharwell.com
                                                    Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE
         I hereby certify that a copy of the foregoing has been served by the Court’s Electronic
 Filing System upon the following counsel of record on this 21st day of February, 2020.

 Gerard M. Siciliano, Esq.                          Angela C. Kopet
 LUTHER-ANDERSON, PLLP                              G. Graham Thompson
 100 W. Martin Luther King Blvd. Suite 700          COPELAND, STAIR, KINGMA & LOVELL, LLP
 Chattanooga, TN 37402                              735 Broad Street, Suite 1204
 Counsel for Defendant Denise Jackson               Chattanooga, TN 37402
                                                    Counsel for Defendant RVshare, LLC



                                                    /s/ Jeffrey A. Zager____________




                                               2

Case 4:19-cv-00028-CLC-SKL Document 53 Filed 02/21/20 Page 2 of 2 PageID #: 246
